3 Kan. App. 2d 105 (1979)
590 P.2d 106
CITY OF TOPEKA, Appellee,
v.
JAMES D. MARTIN, Appellant.
No. 50,095
Court of Appeals of Kansas.
Opinion filed February 9, 1979.
F.G. Manzanares, of Topeka, for appellant.
Douglas S. Wright, deputy city attorney, for appellee.
Before MEYER, P.J., ABBOTT and SPENCER, JJ.
Per Curiam:
This appeal is dismissed for lack of jurisdiction in that there has been no sentence imposed or other disposition made which constitutes a final judgment as required by K.S.A. 1978 Supp. 22-3601(a), -3602(a), and K.S.A. 22-3608(1).
The defendant was convicted of driving while under the influence of intoxicating liquor. The trial court did not impose sentence or take any other action that can be construed as an appealable order in view of the specific requirements in 22-3608(1) that sentence be imposed.
An order finding a defendant guilty is not an appealable order and may not be appealed until the defendant is sentenced or the imposition of sentence is suspended pursuant to 22-3608. State v. Woodbury, 133 Kan. 1, 298 P. 794 (1931); Roberts v. State, 197 Kan. 687, 689, 421 P.2d 48 (1966); 21 Am.Jur.2d, Criminal Law § 525, p. 509; 24 C.J.S., Criminal Law §§ 1556, 1648, 1649, 1653.
Appeal dismissed.